Petition for Writ of Mandamus Denied and Memorandum Opinion filed
October 9, 2003








Petition for Writ of Mandamus Denied and Memorandum
Opinion filed October 9, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-00793-CV
____________
 
IN RE JAMES LEVI SMITH, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On July 16, 2003, relator
filed a petition for writ of mandamus in this Court seeking to vacate the trial
court=s September 13, 2002 dismissal of his
divorce lawsuit for want of prosecution. 
See Tex. Gov=t. Code Ann. ' 22.221 (Vernon Supp. 2003); see
also Tex. R. App. P. 52.  The petition is not in compliance with Tex. 
R.  App.  P.  52.3.  Furthermore, mandamus relief is available
only in limited circumstances to correct a clear abuse of discretion when the relator has no adequate remedy by appeal.  Walker v.  Packer, 827 S.W.2d 833, 839-44 (Tex.  1992).  Relator had
an adequate remedy by appeal following dismissal of his case.
We deny relator=s petition for writ of mandamus.
PER CURIAM
 
Petition Denied
and Memorandum Opinion filed October 9, 2003.
Panel consists of
Justices Anderson, Seymore, and Guzman.